Citation Nr: 0629887	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-42 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lipomas.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for sleep apnea.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a back injury. 

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision from 
the No. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 

In September 2005, to support his claim, the veteran 
testified at a hearing at the RO chaired by the undersigned.  
A transcript of the proceeding is of record.  Subsequent to 
that hearing, he submitted additional evidence, and waived RO 
consideration of that evidence.  38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  The veteran's current lipomas are not shown to be 
causally related to an injury or disease in service.

2.  The veteran's current fibromyalgia is not shown to be 
causally related to an injury or disease in service.

3.  The veteran's current sleep apnea is not shown to be 
causally related to an injury or disease in service.

4.  In April 1982, the RO denied the veteran's claim for 
service connection for the residuals of a back injury.  He 
did not appeal that decision.

5.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's April 1982 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not suggest the 
veteran has any residuals of a back injury as a result of his 
service in the military.

6.  In April 1982, the RO denied the veteran's claim for 
service connection for conjunctivitis.  He did not appeal 
that decision.

5.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's April 1982 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not suggest the 
veteran has any eye condition as a result of his service in 
the military.


CONCLUSIONS OF LAW

1.  Lipomas were not incurred or aggravated during service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Fibromyalgia was not incurred or aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  Sleep apnea was not incurred or aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  The April 1982 decision denying the claim for service 
connection for the residuals of a back injury is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005).

5.  New and material evidence has not been submitted since 
the April 1982 decision to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).

6.  The April 1982 decision denying the claim for service 
connection for conjunctivitis is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

7.  New and material evidence has not been submitted since 
the April 1982 decision to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

A.  Duty to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case as notice of the evidence needed to 
establish the degree of severity of the condition and earlier 
effective date was sent in March 2006, which is after the 
initial denial of service connection.  However, the notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  Further, the veteran's claim 
was scrutinized under these standards during the appeal 
period.  See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. 
Prec. Op. No. 7-2003 (November 19, 2003).  

In April 2003 and May 2003, the RO sent the veteran letters 
regarding the VA's general duty to notify and assist the 
veteran pertaining to entitlement to service connection.  The 
Board concludes that the RO letters sent in April 2003, May 
2003 and March 2006 adequately informed the veteran of the 
information and evidence needed to substantiate his claims 
for service connection, complied with VA's notification 
requirements, and set forth the laws and regulations 
applicable to his claims.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  He was essentially told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the 
veteran submitted, or the RO obtained, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  He was also provided VA orthopedic and 
neurological examinations. 

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on these 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

B.  Factual Background, Governing Laws, Regulations and Legal 
Analysis 

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
this disability was incurred in active service or, if pre- 
existing active service, was aggravated therein beyond its 
natural progression.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).

Stated somewhat differently, to establish entitlement to 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran's service medical records are negative for any 
findings, complaints or treatment of lipoma, fibromyalgia, or 
sleep apnea.  

Lipomas were surgically removed in August 2000 and August 
2001.  In September 2001, a private dermatology consultation 
from with W. W., M.D., is of record.  Dr. W. stated that the 
veteran has had multiple lipomas removed, and had a few still 
present.  The physician thought they were not clinically 
significant.  The physician stated that, after obtaining a 
detailed history and examination, he did not believe that the 
veteran's lipomas were causing him any problems.  He 
questioned whether the veteran had a neurological problem or 
whether he was trying to obtain disability.  He suggested 
neurological consultation to determine if the veteran had any 
organic basis for his complaints.  

The veteran complained of insomnia in November 2001.  On a 
private new patient examination in April 2002, the examiner 
noted a soft tissue pattern of fibromyalgia, and 
subsequently, medical personnel diagnosed fibromyalgia.  The 
veteran underwent private electromyogram (EMG) of the right 
upper extremity and right lower extremity in August 2002 in 
response to complaints of pain and paresthesias.  The tests 
were normal.  Medical records note diagnoses of sleep apnea 
from June 2002.

VA neurological and orthopedic examinations were conducted in 
September 2004.  The neurological examiner stated that the 
veteran had evidence of probable polyneuropathy on 
examination, the veteran informed him that he was recently 
diagnosed with diabetes, and the examiner stated that this is 
probably the cause of the condition.  

On orthopedic examination, the veteran stated that he injured 
his low back in basic training in 1978 when he fell, the 
symptoms never resolved, and he currently suffers from 
constant low back pain with radiation down both legs.  He 
also complained of fibromyalgia or pain and stiffness in his 
hands, feet and arms.  Physical examination was noted to have 
been normal.  The diagnosis was degenerative changes in the 
spine on X-rays, and insufficient evidence to warrant a 
diagnosis of fibromyalgia.  After a review of the veteran's 
claims file, the examiner noted that the veteran had 
psychophysiologic complaints in the past.  The examiner 
opined that it was less likely than not that any of the 
veteran's complaints are related to service.  

The veteran contends that a fall during basic training in 
service caused a low back condition, fibromyalgia and lipomas 
which have continuously bothered him to the present.  He also 
maintains that the pain from these conditions result in his 
sleep apnea.  

The Board notes that his current lipomas, fibromyalgia and 
sleep apnea were not initially diagnosed until about 2000 or 
thereafter, many years following his discharge from the 
military without evidence of continuity of symptomatology 
during the interim.  He did not complain of these conditions 
in service or during VA examination in February 1982.  

At his hearing, the veteran testified that several physicians 
have opined that these conditions are related to service.  
The record was held open to allow the veteran to submit these 
statements.  The veteran submitted numerous VA medical 
records from 2002 to 2006.  However, these medical records 
did not contain any such opinion regarding the conditions at 
issue.  In fact, the examiner who conducted the orthopedic 
examination found that it was less likely than not that any 
complaints were related to service.  

The veteran's personal statements, as a layperson without 
medical training, do not constitute competent evidence that 
his current lipoma, fibromyalgia, and sleep apnea, diagnosed 
many years after service, is due to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is no 
competent medical evidence linking any of the conditions to 
service.  Therefore, the preponderance of the evidence is 
against his claims, the benefit-of-the-doubt doctrine does 
not apply.  38 C.F.R. § 3.102; (1991); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


II.  Petitions to reopen

A.  Duty to Notify and Assist

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  The VA has a 
duty to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In the context of a claim to reopen, the VA must 
examine the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  

The Board concludes that the RO letter sent in April 2003, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim to reopen, complied 
with VA's notification requirements and set forth the laws 
and regulations applicable to his claim.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claims, and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  He was 
told to submit evidence he had in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  That letter 
explained the terms "new" and "material" to the veteran 
and informed the veteran of the type of evidence that would 
be considered new and material.  See Kent, supra.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice must be 
provided to a claimant before the initial unfavorable RO 
decision.  Again, as noted in Section I.A. above, this was 
accomplished as notice of the evidence needed to establish 
the degree of severity of the condition and earlier effective 
date was sent in March 2006 which is after the initial 
denial.  Again, the notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  As 
the Board has determined below that new and material evidence 
has not been submitted to reopen the claim, any questions as 
to the assigned rating and an effective date is rendered 
moot.

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on these 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

B.  Factual Background, Governing Laws, Regulations and Legal 
Analysis

In an April 1982 decision, the RO denied the claims of 
service connection for the residuals of a back injury and 
conjunctivitis.  

Regarding the back injury claim, the RO noted that the 
veteran complained of back pain in service in August 1978 
with a history of falling off a log and injuring his back in 
basic training in June 1978.  Manipulation was suspected in 
September 1978.  In December 1980, the veteran was diagnosed 
with psychogenic pain disorder and low back pain.  In January 
1981, an EMG of the left lower extremity was normal.  An 
impression of malingering was rendered in March 1981.  

The RO noted that service outpatient treatment records showed 
a clinical finding of mild muscle spasms of the low back in 
September 1979.  A VA examination conducted in February 1982 
diagnosed low back pain.  The RO found that injury to the 
back and residual disability was not shown by the evidence of 
record.  

Regarding the conjunctivitis claim, the RO noted that the 
veteran complained of itching and burning eyes in service, 
conjunctivitis was diagnosed in service in February 1981, and 
VA examination in February 1982 was negative for eye disease.  

The RO found that the veteran's conjunctivitis in service was 
an acute condition which resolved without residuals.  

Since the veteran did not timely appeal the RO's April 1982 
decision, it became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  Furthermore, because he did 
not appeal the decision, this, in turn, means there must be 
new and material evidence during the years since to reopen 
his claims and warrant further consideration on a de novo 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In April 2003, the veteran attempted to reopen the claims.  
The veteran contends that he is entitled to service 
connection for the residuals of a back injury and 
conjunctivitis as service medical records note treatment for 
the conditions and he has continuously suffered from these 
conditions since service.  Specifically, he contends that he 
injured his low back when he fell in basic training, and has 
continuously suffered from severe problems since then.  He 
also noted that he has had continuous eye problems such as 
conjunctivitis after being exposed to gas in service.  

The RO's April 1982 is final and binding on the veteran based 
on the evidence then of record, and to reopen his claims, he 
must present evidence that is both new and material.  See 38 
U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156, 20.1100-06; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Although, as required in deciding this issue, the RO 
determined whether new and material evidence had been 
received to reopen this previously denied claim, so, too, 
must the Board make this threshold preliminary determination 
because this affects the Board's jurisdiction to reach the 
underlying claim and adjudicate the merits of it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

If the Board finds that no such evidence has been submitted, 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In adjudicating claims based on new and material evidence: 
first, VA must determine whether new and material evidence 
has been submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); and second, if new and material evidence has been 
submitted, pursuant to 38 U.S.C.A. § 5107(a), VA may proceed 
to evaluate the merits of the claim after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

The veteran filed his petition to reopen the claims in April 
2003.  Regarding petitions to reopen, as here, filed on or 
after August 29, 2001, Title 38 of the Code of Federal 
Regulations, Section 3.156(a) was revised to define "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The following pertinent evidence was submitted or received 
since the April 1982 RO decision at issue: service medical 
records, VA and private treatment records, VA compensation 
examinations, and a portion of an internet encyclopedia 
regarding conjunctivitis.

The service medical records are not new.  

The treatment records show complaints and treatment of eye 
conditions, since the late 1990's and back pain since the 
2000's.  The Board notes that the claims file does not 
contain a post-service diagnosis of conjunctivitis.  This 
medical evidence is new but it is not material as it does not 
relate any condition, first diagnosed many years after 
service, to an injury or disease in service.  

This internet selection defines conjunctivitis and describes 
its symptoms, signs, diagnosis, prophylaxis and treatment.  
This article is not material as it does not address the 
specific facts of the individual case under consideration. 

The veteran contends that his current back and eye conditions 
were caused by events in service.  The Board does not doubt 
the sincerity of the beliefs of the veteran that he does, in 
fact, suffer from these conditions as a result of his 
military service.  However, as a layperson, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, his 
contentions cannot constitute material evidence.  

At his hearing, the veteran testified that several physicians 
have opined that he currently suffers from the residuals of a 
back injury and conjunctivitis which are related to service.  
The record was held open to allow the veteran to submit these 
statements.  The veteran submitted numerous VA medical 
records from 2002 to 2006.  However, these medical records 
did not contain any such opinion regarding the conditions at 
issue.  In fact, the examiner who conducted the orthopedic 
examination found that it was less likely than not that any 
complaints were related to service. 

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Entitlement to service connection for lipomas is denied.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for sleep apnea is denied.

The petition to reopen the claim for service connection for 
residuals of a back injury is denied.

The petition to reopen the claim for service connection for 
conjunctivitis is denied.

____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


